DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 6-8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/17/2021.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 and 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Na et al. (US 2002/0103266).
As to claim 1, Na et al. disclose a process for removing a paint film from plastic using isopropyl alcohol. The painted resin is mixed with a solution of isopropyl alcohol, phenoxy ethanol and alkali at a temperature then the film is removed. Na et al. states this process prevents heat aging and maintains the physical property of the plastic material (see abstract). Na et al. states the isopropyl alcohol, phenoxy ethanol and alkali are placed in a reactor and heated to 50-70C while stirring, the plastic is cut to a suitable size and added to the reactor at the same temperature for 1-5 minutes (see 0013-0016). As to the adding at a second temperature, the claim does not state the first and second temperatures are different therefore stirring the pieces within the reactor at the same temperature would meet this limitation. Na et 
As to claim 4, Na et al. does not disclose the base has polycarbonate, polyester  or polyurethane (see 0017 and examples). Na et al. further teaches the solution can contain an alkali such as sodium hydroxide in the amount of 0.5-3 wt. % (see 0014 and claim 4).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Na et al. (US 2002/0103266) as applied to claim 1 above in view of Hayashi et al. (JPH05228432).
The teachings of Na et al. as applied to claim 1 are as stated above. 
Na et al. states the plastic is cut into a suitable size but fails to teach the size is 10 to 100 mm as required by claim 5. 

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the process of Na et al. to include using the size of Hayashi et al. One would have been motivated to do so since both are directed to the removal of coatings on pieces plastic materials by immersing in a removal where Na et al. is silent as to the size of the pieces while Hayashi et al. discloses operable sizes used. 
Allowable Subject Matter
Claims 2-3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
As to claim 2, Ha et al. (KR20140008774) discloses a process for recycling coated plastic where the coating is removed by crushing the plastic and placing the plastic into a reactor filled with a solvent containing alcohol such as methanol, ethanol, propanol, etc. (see 0024 of translation) at a temperature of 120-140C and stirring the contents of the reactor (see abstract). Ha et al. fails to teach the claimed temperature between 25C – 10C lower than the boiling point of the remover. 
As to claim 3, the prior art of Ha et al. fails to teach the combination of using a base having acrylonitrile butadiene styrene resin and the remover being heated to a temperature of 25C – 55C as claimed. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hayashi et al. (JPH05228432) disclose a process for removing a coating from a resin molded product. The process comprises crushing the product, heating ethanol to its boiling point or less (see 0014 of translation). The closer to the boiling point, the better the removing effect (see 0015). Bumpers were crushed to a size of 5-10mm, the ethanol is placed into a container and heated to 78C, the crushed material are provided in the container and is stirred and the coating is removed after 100 seconds (see 0020-0024). Hayashi et al. fails to teach the claimed temperature of 25 – 10 degrees lower than the boiling point of the remover. 
Berkstresser et al. (US 6083283) discloses a process for removing a coating from a thermoplastic material. The process comprises contacting the material with a swelling agent under conditions that diffuses the dye from the polymeric material.
Miles (US 2005/0268946) discloses a process for stripping paint form a plastic substrate (see abstract). The process comprises immersing the substrate into a composition at 200F for 6-60 minutes which results in the removal of the coating (see 0005). The stripping material can comprise 5-60% of bromide and 1-50% of an additive, which can be an alcohol (see 0019). 
Waldrop et al. (US 2004/0186033) discloses a method for removing paint from plastic parts by treating with a solvent mixture. The solvent mixture is a combination of high boiling pyrrolidone or piperidone and an aqueous mineral acid (see abstract). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cachet I Proctor whose telephone number is (571)272-0691.  The examiner can normally be reached on Monday-Friday 8-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 571-272-1423.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CACHET I. Proctor/
Examiner
Art Unit 1715



/CACHET I PROCTOR/Primary Examiner, Art Unit 1715